DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9, which depends on claim 1, recites “a second camera,” however “a first camera” is not recited in claims 1 or 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 

Claim 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driver monitoring system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-9 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention because the specification fails to disclose the structure, material, or acts that correspond to the following elements: “driver monitoring system” in claim 1.  The dependent claims inherit these deficiencies by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagata (US 2022/0001803).

Regarding claim 1, Nagata discloses:
1. An image display device comprising: 
a display that is provided within a vehicle cabin (Nagata: Fig 1; display unit 107; [0060]; Fig 4; virtual video image display unit 107A; [0069]-[0071]), and enables display of an image within an image displayable region (Nagata: Fig 4; view frustum within camera image displayed; [0069]-[0071]); 
a driver monitoring system that acquires a viewpoint position of a vehicle occupant who views the display (Nagata: Fig 1; viewpoint measuring unit 105 detects a viewpoint position of a driver; [0059]-[0060]); and 
display controlling device including a first processor that is configured to carry out image processing so as to, in accordance with the viewpoint position of the vehicle occupant acquired by the driver monitoring system, change at least one of a displayed position of the image within the image displayable region of the display, and a cutting-out position of the image at a time of cutting-out a portion of the image and displaying on the display (Nagata: Fig 3; image processing unit 9; view frustum shape position computing unit 112; [0068]; Fig 

Regarding claim 2, Nagata discloses:
The image display device of claim 1, wherein the first processor of the display controlling device is configured to carry out image processing of the image that is acquired from a first camera that captures images of a periphery of the vehicle (Nagata: Fig 1, 3; [0058]; rear image capturing unit 103 camera on rear of vehicle; [0062]; [0065]-[0066]).

Regarding claim 3, Nagata discloses:
The image display device of claim 1, wherein the display displays at least a portion of the image as a virtual image (Nagata: Fig 4; [0068]-[0071]; virtual video image).

Regarding claim 4, Nagata discloses:


Regarding claim 5, Nagata discloses:
The image display device of claim 1, wherein the first processor of the display controlling device is configured to change a display magnification at which the image is displayed in an enlarged manner, in accordance with the viewpoint position of the vehicle occupant acquired by the driver monitoring system (Nagata: Fig 4; [0068]-[0071]; enlargement/reduction processing; [0121]-[0122]; [0159]-[0160]; [0169]-[0170]).

Regarding claim 6, Nagata discloses:
The image display device of claim 2, wherein the first processor of the display controlling device is configured to change a display magnification at which the image is displayed in an enlarged manner, in accordance with the viewpoint position of the vehicle occupant acquired by the driver monitoring system (Nagata: Fig 4; [0068]-[0071]; enlargement/reduction processing; [0121]-[0122]; [0159]-[0160]; [0169]-[0170]).

Regarding claim 7, Nagata discloses:


Regarding claim 8, Nagata discloses:
The image display device of claim 4, wherein the first processor of the display controlling device is configured to change a display magnification at which the image is displayed in an enlarged manner, in accordance with the viewpoint position of the vehicle occupant acquired by the driver monitoring system (Nagata: Fig 4; [0068]-[0071]; enlargement/reduction processing; [0121]-[0122]; [0159]-[0160]; [0169]-[0170]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 2022/0001803) in view of Masuya (US 2021/0116710).

Regarding claim 9, 
Nagata teaches:
The image display device of claim 1, wherein the driver monitoring system comprises: 
a second camera that acquires position information of eyes of the vehicle occupant (Nagata: Fig 1, 3; [0059]; viewpoint measuring unit 105 includes a CMOS camera to measure position of driver's eye; line-of-sight measuring unit 106 detects a line-of-sight of the driver, i.e. where the driver is looking, on the basis of an image of the driver's pupil) ; 
a second processor that is configured to derive the viewpoint position of the vehicle occupant on the basis of the position information of the eyes of the vehicle occupant that is acquired by the second camera (Nagata: Fig 32; [0172]-[0173]; processor; [0059]; viewpoint measuring unit 105 detects a viewpoint position of a driver; viewpoint measuring unit 105 includes a CMOS camera to measure position of driver's eye; line-of-sight measuring unit 106 detects a line-of-sight of the driver; line-of-sight measuring unit 106 detects a line-of-sight of the driver, i.e. where the driver is looking, on the basis of an image of the driver's pupil; [0066]; [0074]; [0083]; [0086]; [0164]),


a sensor that acquires position information of a vehicle seat; 
a second processor that is configured to derive the viewpoint position of the vehicle occupant on the basis of seated position information of the vehicle occupant that is estimated from the position information of the vehicle seat acquired by the sensor.

Masuya teaches:
a sensor that acquires position information of a vehicle seat (Masuya: [0038]; sensor (not illustrated) that detects a seat position); 
a second processor that is configured to derive the viewpoint position of the vehicle occupant on the basis of seated position information of the vehicle occupant that is estimated from the position information of the vehicle seat acquired by the sensor (Masuya: [0038]; viewpoint position acquisition unit 40 acquires user viewpoint position 100 in the vertical direction by the in-vehicle camera and input a signal from a sensor (not illustrated) that detects a seat position; Fig 1A; [0045]).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Masuya with Nagata.  Using a seat sensor to derive viewpoint position, as in Masuya, would benefit the Nagata teachings by raising the precision of viewpoint 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488